PER CURIAM.
Appellant appeals an order of the trial court which effectively held that appellant was not eligible for provisional credits under section 944.277, Florida Statutes, on a sentence which precedes a habitual offender sentence. We reverse.
As we recently held in Dugger v. Anderson, 593 So.2d 1134 (Fla. 1st DCA 1992), appellant is entitled to provisional credits on a sentence which precedes his sentence as a habitual offender. See also Woullard v. Dugger, 596 So.2d 166 (Fla. 1st DCA 1992).
Accordingly, the order on appeal is reversed and this matter is remanded to the *138trial court for further proceedings consistent with this opinion.
SHIVERS, KAHN and WEBSTER, JJ., concur.